 



Exhibit 10.43

SEVERANCE AGREEMENT

     AGREEMENT between SEABULK INTERNATIONAL, INC., a Delaware corporation (the
“Company”), and Bryn D. Jones (“Executive”),

W I T N E S S E T H :

     WHEREAS, the Company desires to attract and retain certain key employees
and, accordingly, the Compensation Committee of the Board of Directors of the
Company (the “Board”) has approved the Company entering into a severance
agreement with Executive in order to encourage his continued service to the
Company; and

     WHEREAS, Executive is prepared to commit such services in return for
specific arrangements with respect to severance compensation and other benefits;

     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the Company and Executive agree as follows:

     1. Definitions.

          (a) “Annual Compensation” shall mean an amount equal to the greater
of:

               (i) Executive’s annual base salary at the annual rate in effect
at the date of his Involuntary Termination plus the amount of his Annual Bonus,
as defined below;

               (ii) Executive’s annual base salary at the annual rate in effect
sixty days prior to the date of his Involuntary Termination plus the amount of
his Annual Bonus, as defined below; or

               (iii) Executive’s annual base salary at the annual rate in effect
immediately prior to a Change of Control if Executive’s employment shall be
subject to an Involuntary Termination within two years after such Change of
Control.

Plus the amount of his Annual Bonus, as defined below.

The term ‘Annual Bonus’ shall mean the annual bonus most recently paid by the
Company to Executive prior to the date of his Involuntary Termination; provided,
however, that if Executive has not received an annual bonus from the Company at
any time prior to the date of his Involuntary Termination, then the ‘Annual
Bonus’ shall equal the amount of Executive’s target annual bonus for the year in
which such termination occurs.

          (b) “Change in Duties” shall mean:

               (i) The occurrence, within two years after the date upon which a
Change of Control occurs, of any one or more of the following:

 



--------------------------------------------------------------------------------



 



                    (1) A significant change in the nature or scope of
Executive’s authorities or duties from those applicable to him immediately prior
to the date on which a Change of Control occurs;

                    (2) A reduction in Executive’s base salary from that
provided to him immediately prior to the date on which a Change of Control
occurs;

                    (3) A diminution in Executive’s eligibility to participate
in bonus, stock option, incentive award and other compensation plans which
provide opportunities to receive compensation which are the greater of (A) the
opportunities provided by the Company (including its subsidiaries) for
executives with comparable duties or (B) the opportunities under any such plans
under which he was participating immediately prior to the date on which a Change
of Control occurs;

          (c) “Change in Control” shall be deemed to have occurred if (i) a
tender offer shall be made and consummated for the ownership of 50% or more of
the outstanding voting securities of the Company eligible to vote in the
election of directors generally, (ii) the Company shall be merged or
consolidated with another entity, or substantially all of the assets of the
Company shall be sold or transferred to another entity if, in any such case, as
a result of such merger, consolidation or sale, less than 50% of the outstanding
voting securities of the resulting entity eligible to vote in the election of
directors generally (or comparable governing body) shall be owned in the
aggregate by the former shareholders of the Company, (iii) a person, including a
“group” (other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any member of the Existing Group),
within the meaning of Section 3(a)(9) or of Section 13(d)(3) (as in effect on
the date hereof) of the Securities Exchange Act of 1934, shall acquire 50% or
more of the outstanding voting securities of the Company eligible to vote in the
election of directors generally (whether directly, indirectly, beneficially or
of record), or (iv) the Company is to be dissolved or liquidated. For purposes
hereof, ownership of voting securities shall take into account and shall include
ownership as determined by applying the provisions of Rule 13d-3(d)(1)(i) (as in
effect on the date hereof) pursuant to the Securities Exchange Act of 1934. For
the purpose of this definition, a “member of the Existing Group” means any
person or entity controlled by, or under common control with, any of Credit
Suisse First Boston Private Equity, Carlyle Group or Riverstone Holdings, LLC.

          (d) “Compensation Committee” shall mean the Compensation Committee of
the Board.

          (e) “Disability” shall mean that, as a result of Executive’s
incapacity due to physical or mental illness, he shall have been absent from the
full-time performance of his duties for six-consecutive months and he shall not
have returned to full-time performance of his duties within thirty days after
written notice of termination is given to Executive by the Company (provided,
however, that such notice may not be given prior to thirty days before the
expiration of such six-month period).

2



--------------------------------------------------------------------------------



 



          (f) “Involuntary Termination” shall mean any termination of
Executive’s employment with the Company which:

               (i) does not result from a resignation by Executive (other than a
resignation pursuant to clause (ii) of this subparagraph (f)); or

               (ii) results from a resignation by Executive within two years
after the date upon which a Change of Control occurs and is on or before the
date which is sixty days after the date upon which Executive receives notice of
a Change in Duties; provided, however, the term “Involuntary Termination” shall
not include a Termination for Cause or any termination as a result of death,
Disability, or Retirement.

          (g) “Monthly Severance Amount” shall mean an amount equal to
one-twelfth of Executive’s Annual Compensation.

          (h) “Retirement” shall mean Executive’s resignation on or after the
date he reaches age sixty-five.

          (i) “Severance Amount” shall mean an amount equal to the Executive’s
Annual Compensation.

          (j) “Severance Period” shall mean:

               (i) in the case of an Involuntary Termination, a period
commencing on the date of such Involuntary Termination and continuing for twelve
(12) months.

          (k) “Termination for Cause” shall mean termination of Executive’s
employment by the Company (or its subsidiaries) by reason of Executive’s
(i) gross negligence in the performance of his duties, (ii) willful and
continued failure to perform his duties, (iii) willful engagement in conduct
which is materially injurious to the Company or its subsidiaries (monetarily or
otherwise) or (iv) conviction of a felony or a misdemeanor involving moral
turpitude.

     2. Services. Executive agrees that he will render services to the Company
(as well as any subsidiary thereof or successor thereto) during the period of
his employment to the best of his ability and in a prudent and businesslike
manner and that he will devote substantially the same time, efforts and
dedication to his duties as heretofore devoted.

     3. Termination Other Than Within Two Years After a Change of Control.
Subject to the provisions of Paragraph 7(i) hereof, if Executive’s employment by
the Company or any subsidiary thereof or successor thereto shall be subject to
an Involuntary Termination which occurs prior to a Change of Control or after
the date which is two years after a Change of Control occurs, then the Company
will, as additional compensation for services rendered to the Company (including
its subsidiaries), pay to Executive the following amounts (subject to any
applicable payroll or other taxes required to be withheld and any employee
benefit premiums) and take the following actions after the last day of
Executive’s employment with the Company:

3



--------------------------------------------------------------------------------



 



          (a) Pay Executive the Monthly Severance Amount on the first day of
each month throughout the Severance Period.

          (b) Cause Executive and those of his dependents (including his spouse)
who were covered under the Company’s medical and dental benefit plans on the day
prior to Executive’s Involuntary Termination to continue to be covered under
such plans (or to receive equivalent benefits) throughout the Severance Period,
without any cost to Executive; provided, however, that (i) such coverage under
this subsection (b) shall terminate if and to the extent Executive becomes
eligible to receive medical and dental coverage from a subsequent employer (and
any such eligibility shall be promptly reported to the Company by Executive),
(ii) if Executive (and/or his spouse) would have been entitled to retiree
medical and/or dental coverage under the Company’s plans had he voluntarily
retired on the date of such Involuntary Termination, then such retiree coverages
shall be continued as provided under such plans, and (iii) such coverage to
Executive (or the receipt of equivalent benefits) shall be provided under one or
more insurance policies so that reimbursement or payment of benefits to
Executive thereunder shall not result in taxable income to Executive (or, if any
such reimbursement or payment of benefits is taxable, then the Company shall pay
to Executive an amount as shall be required to hold Executive harmless from any
additional tax liability resulting from the failure by the Company to so provide
insurance policies so that reimbursement or payment of benefits to Executive
thereunder shall not result in taxable income to Executive). Such coverage under
the Company’s medical and dental benefit plans (“Health Coverage”) shall be in
addition to the eighteen months of COBRA coverage. “Health Coverage” means that
if Executive elects to continue coverage for himself or his eligible dependents
under Company’s group health plans pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), during the Severance Period,
then throughout the Severance Period Company shall promptly reimburse Executive
on a monthly basis for the difference between the amount Executive pays to
effect and continue such coverage and the employee contribution amount that
active senior executive employees pay for the same or similar coverage under
Company’s group health plans. Further, if after the Severance Period Executive
continues his COBRA coverage and Executive’s COBRA coverage terminates at any
time during the eighteen-month period commencing on the day immediately
following the last day of the Severance Period (the “Extended Coverage Period”),
then Company shall provide Executive (and his eligible dependents) with health
benefits substantially similar to those provided under its group health plans
for active employees for the remainder of the Extended Coverage Period at a cost
to Executive that is no greater than the cost of COBRA coverage; provided,
however, that such health benefits shall be provided to Executive under one or
more insurance policies so that reimbursement or payment of benefits to
Executive thereunder shall not result in taxable income to Executive (or, if any
such reimbursement or payment of benefits is taxable, then Company shall pay to
Executive an amount as shall be required to hold Executive harmless from any
additional tax liability resulting from the failure by Company to so provide
insurance policies so that reimbursement or payment of benefits to Executive
thereunder shall not result in taxable income to Executive). Notwithstanding the
preceding provisions of this paragraph, Company’s obligation to reimburse
Executive during the Severance Period and to provide health benefits to
Executive during the Extended Coverage Period shall immediately end if and to
the extent Executive becomes eligible to receive health plan coverage from a
subsequent employer (with Executive being obligated hereunder to promptly report
such eligibility to Company).

4



--------------------------------------------------------------------------------



 



     4. Termination Within Two Years After a Change of Control. If Executive’s
employment by the Company or any subsidiary thereof or successor thereto shall
be subject to an Involuntary Termination which occurs within two years after the
date upon which a Change of Control occurs, then the Company will, as additional
compensation for services rendered to the Company (including its subsidiaries),
pay to Executive the following amounts (subject to any applicable payroll or
other taxes required to be withheld and any employee benefit premiums) and take
the following actions after the last day of Executive’s employment with the
Company:

          (a) Pay Executive a lump sum cash payment in an amount equal to the
Severance Amount on or before the fifth day after the last day of Executive’s
employment with the Company.

          (b) Cause Executive and those of his dependents (including his spouse)
who were covered under the Company’s medical and dental benefit plans on the day
prior to Executive’s Involuntary Termination to continue to be covered under
such plans (or to receive equivalent benefits) throughout the Severance Period,
without any cost to Executive; provided, however, that (i) such coverage shall
under this subsection (b) terminate if and to the extent Executive becomes
eligible to receive medical and dental coverage from a subsequent employer (and
any such eligibility shall be promptly reported to the Company by Executive),
(ii) if Executive (and/or his spouse) would have been entitled to retiree
medical and/or dental coverage under the Company’s plans had he voluntarily
retired on the date of such Involuntary Termination, then such retiree coverages
shall be continued as provided under such plans, and (iii) such coverage to
Executive (or the receipt of equivalent benefits) shall be provided under one or
more insurance policies so that reimbursement or payment of benefits to
Executive thereunder shall not result in taxable income to Executive (or, if any
such reimbursement or payment of benefits is taxable, then the Company shall pay
to Executive an amount as shall be required to hold Executive harmless from any
additional tax liability resulting from the failure by the Company to so provide
insurance policies so that reimbursement or payment of benefits to Executive
thereunder shall not result in taxable income to Executive). Such coverage under
the Company’s medical and dental benefit plans (“Health Coverage”) shall be in
addition to the eighteen months of COBRA coverage. “Health Coverage” means that
if Executive elects to continue coverage for himself or his eligible dependents
under Company’s group health plans pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), during the Severance Period,
then throughout the Severance Period Company shall promptly reimburse Executive
on a monthly basis for the difference between the amount Executive pays to
effect and continue such coverage and the employee contribution amount that
active senior executive employees pay for the same or similar coverage under
Company’s group health plans. Further, if after the Severance Period Executive
continues his COBRA coverage and Executive’s COBRA coverage terminates at any
time during the eighteen-month period commencing on the day immediately
following the last day of the Severance Period (the “Extended Coverage Period”),
then Company shall provide Executive (and his eligible dependents) with health
benefits substantially similar to those provided under its group health plans
for active employees for the remainder of the Extended Coverage Period at a cost
to Executive that is no greater than the cost of COBRA coverage; provided,
however, that such health benefits shall be provided to Executive under one or
more insurance policies so that reimbursement or payment of benefits to
Executive thereunder shall not result in taxable income to Executive (or, if any
such reimbursement or payment of benefits is taxable, then Company

5



--------------------------------------------------------------------------------



 



    shall pay to Executive an amount as shall be required to hold Executive
harmless from any additional tax liability resulting from the failure by Company
to so provide insurance policies so that reimbursement or payment of benefits to
Executive thereunder shall not result in taxable income to Executive).
Notwithstanding the preceding provisions of this paragraph, Company’s obligation
to reimburse Executive during the Severance Period and to provide health
benefits to Executive during the Extended Coverage Period shall immediately end
if and to the extent Executive becomes eligible to receive health plan coverage
from a subsequent employer (with Executive being obligated hereunder to promptly
report such eligibility to Company)

          (c) Cause any and all outstanding options to purchase common stock of
the Company and any and all restricted stock which have not become
nonforfeitable held by Executive to become immediately exercisable and
nonforfeitable in full; and cause Executive’s accrued benefits under any and all
nonqualified deferred compensation plans sponsored by the Company to become
immediately nonforfeitable.

          (d) Cause any and all outstanding options to purchase common stock of
the Company held by Executive to remain exercisable for thirty-six (36) months
after the last day of Executive’s employment with the Company (but in no event
shall any such option be exercisable for (i) a longer period than the original
term of such option or (ii) a shorter period than that already provided for
under the terms of such option).

     5. Interest on Late Payments. If any payment provided for in Paragraph 3(a)
or Paragraph 4(a) hereof is not made when due, the Company shall pay to
Executive interest on the amount payable from the date that such payment should
have been made under such paragraph until such payment is made, which interest
shall be calculated at 10%.

     6. Certain Additional Payments by the Company.

          (a) Notwithstanding anything to the contrary in this Agreement, in the
event that any payment or distribution by the Company to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (a “Payment”), would be subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended, or any interest or penalties with respect to such excise tax (such
excise tax, together with any such interest or penalties, are hereinafter
collectively referred to as the “Excise Tax”), the Company shall pay to
Executive an additional payment (a “Gross-up Payment”) in an amount such that
after payment by Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including any Excise Tax imposed on any
Gross-up Payment, Executive retains an amount of the Gross-up Payment equal to
the Excise Tax imposed upon the Payments. The Company and Executive shall make
an initial determination as to whether a Gross-up Payment is required and the
amount of any such Gross-up Payment. Executive shall notify the Company
immediately in writing of any claim by the Internal Revenue Service which, if
successful, would require the Company to make a Gross-up Payment (or a Gross-up
Payment in excess of that, if any, initially determined by the Company and
Executive) within ten days of the receipt of such claim. The Company shall
notify Executive in writing at least five days prior to the due date of any
response required with respect to such claim if it plans to contest the claim.
If the Company decides to contest such claim, Executive shall cooperate fully
with the Company in such action; provided, however, the

6



--------------------------------------------------------------------------------



 



Company shall bear and pay directly or indirectly all costs and expenses
(including additional interest and penalties) incurred in connection with such
action and shall indemnify and hold Executive harmless, on an after-tax basis,
for any Excise Tax or income tax, including interest and penalties with respect
thereto, imposed as a result of the Company’s action. If, as a result of the
Company’s action with respect to a claim, Executive receives a refund of any
amount paid by the Company with respect to such claim, Executive shall promptly
pay such refund to the Company. If the Company fails to timely notify Executive
whether it will contest such claim or the Company determines not to contest such
claim, then the Company shall immediately pay to Executive the portion of such
claim, if any, which it has not previously paid to Executive.

     7. General.

          (a) Term. The effective date of this Agreement is November 18, 2004.
Within sixty (60) days after February 3, 2005, and within sixty (60) days after
each successive 24-month period of time thereafter that this Agreement is in
effect, the Company shall have the right to review this Agreement, and in its
sole discretion either continue and extend this Agreement, terminate this
Agreement, and/or offer Executive a different agreement. The Compensation
Committee will vote on whether to so extend, terminate, and/or offer Executive a
different agreement and will notify Executive of such action within said
sixty-day time period mentioned above. This Agreement shall remain in effect
until so terminated and/or modified by the Company. Failure of the Compensation
Committee to take any action within said sixty days shall be considered as an
extension of this Agreement for an additional 24-month period of time.
Notwithstanding anything to the contrary contained in this “sunset provision,”
it is agreed that if a Change of Control occurs while this Agreement is in
effect, then this Agreement shall not be subject to termination or modification
under this “sunset provision,” and shall remain in force for a period of
24 months after such Change of Control, and if within said 24 months the
contingency factors occur which would entitle Executive to the benefits as
provided herein, this Agreement shall remain in effect in accordance with its
terms. If, within such 24 months after a Change of Control, the contingency
factors that would entitle Executive to said benefits do not occur, thereupon
this 24-month “sunset provision” shall again be applicable with the sixty-day
time period for Compensation Committee action to thereafter commence at the
expiration of said 24 months after such Change of Control and on each 24-month
anniversary date thereafter.

          (b) Indemnification. If Executive shall obtain any money judgment or
otherwise prevail with respect to any litigation brought by Executive or the
Company to enforce or interpret any provision contained herein, the Company, to
the fullest extent permitted by applicable law, hereby indemnifies Executive for
his reasonable attorneys’ fees and disbursements incurred in such litigation and
hereby agrees (i) to pay in full all such fees and disbursements and (ii) to pay
prejudgment interest on any money judgment obtained by Executive from the
earliest date that payment to him should have been made under this Agreement
until such judgment shall have been paid in full, which interest shall be
calculated at 10% plus the prime or base rate of interest announced by Citigroup
(or any successor thereto) at its principal office in New York, and shall change
when and as any such change in such prime or base rate shall be announced by
such bank.

          (c) Payment Obligations Absolute. The Company’s obligation to pay (or
cause one of its subsidiaries to pay) Executive the amounts and to make the
arrangements

7



--------------------------------------------------------------------------------



 



provided herein shall be absolute and unconditional and shall not be affected by
any circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Company (including its
subsidiaries) may have against him or anyone else. All amounts payable by the
Company (including its subsidiaries hereunder) shall be paid without notice or
demand. Executive shall not be obligated to seek other employment in mitigation
of the amounts payable or arrangements made under any provision of this
Agreement, and, except as provided in Paragraphs 3(b) and 4(b) hereof, the
obtaining of any such other employment shall in no event effect any reduction of
the Company’s obligations to make (or cause to be made) the payments and
arrangements required to be made under this Agreement.

          (d) Successors. This Agreement shall be binding upon and inure to the
benefit of the Company and any successor of the Company, by merger or otherwise.
This Agreement shall also be binding upon and inure to the benefit of Executive
and his estate. If Executive shall die prior to full payment of amounts due
pursuant to this Agreement, such amounts shall be payable pursuant to the terms
of this Agreement to his estate.

          (e) Severability. Any provision in this Agreement which is prohibited
or unenforceable in any jurisdiction by reason of applicable law shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

          (f) Non-Alienation. Executive shall not have any right to pledge,
hypothecate, anticipate or assign this Agreement or the rights hereunder, except
by will or the laws of descent and distribution.

          (g) Notices. Any notices or other communications provided for in this
Agreement shall be sufficient if in writing. In the case of Executive, such
notices or communications shall be effectively delivered if hand delivered to
Executive at his principal place of employment or if sent by registered or
certified mail to Executive at the last address he has filed with the Company.
In the case of the Company, such notices or communications shall be effectively
delivered if sent by registered or certified mail to the Company at its
principal executive offices.

          (h) Controlling Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Florida.

          (i) Release. As a condition to the receipt of any benefit under
Paragraph 3 or Paragraph 4 hereof, Executive shall first execute a release, in
the form established by the Company, releasing the Company, its shareholders,
partners, officers, directors, employees and agents from any and all claims and
from any and all causes of action of any kind or character, including but not
limited to all claims or causes of action arising out of Executive’s employment
with the Company or the termination of such employment.

          (j) Full Settlement. If Executive is entitled to and receives the
benefits provided hereunder, performance of the obligations of the Company
hereunder will constitute

8



--------------------------------------------------------------------------------



 



full settlement of all claims that Executive might otherwise assert against the
Company on account of his termination of employment.

          (k) Unfunded Obligation. The obligation to pay amounts under this
Agreement is an unfunded obligation of the Company (including its subsidiaries),
and no such obligation shall create a trust or be deemed to be secured by any
pledge or encumbrance on any property of the Company (including its
subsidiaries).

          (l) Not a Contract of Employment. This Agreement shall not be deemed
to constitute a contract of employment, nor shall any provision hereof affect
(a) the right of the Company (or its subsidiaries) to discharge Executive at
will or (b) the terms and conditions of any other agreement between the Company
or its affiliates and Executive except however that the provisions in this
Severance Agreement shall supercede any and all provisions in such other
agreement as they may relate to termination of employment and severance.

          (m) Number and Gender. Wherever appropriate herein, words used in the
singular shall include the plural and the plural shall include the singular. The
masculine gender where appearing herein shall be deemed to include the feminine
gender.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
18th day of November, 2004.

            “EXECUTIVE”
      /s/ Bryn D. Jones       Bryn D. Jones           

            “COMPANY”


SEABULK INTERNATIONAL, INC.
      By:   /s/ Gerhard E. Kurz         Gerhard E. Kurz        Chief Executive
Officer     

9